Citation Nr: 1712191	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial disability rating for a psychiatric disorder characterized as anxiety disorder and posttraumatic stress disorder (PTSD) with alcohol use disorder, rated as 30 percent disabling between September 1, 2006, and August 7, 2012; as 50 percent disabling between August 8, 2012, and February 21, 2016; and as 70 percent disabling as of February 22, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for anxiety disorder and assigned a 10 percent disability rating effective September 1, 2006.

In an August 2010 rating decision, the RO increased the disability rating for anxiety disorder from 10 percent to 30 percent, effective September 1, 2006.  However, as this increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The Board remanded the case in February 2012 in order for the Veteran to be afforded the chance to present evidence at a hearing before the Board.  In June 2012, the Veteran presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  The Board subsequently remanded this matter for further development in February 2014.  

In an April 2015 decision, the Board denied entitlement to an evaluation in excess of 30 percent for a mental disorder styled as anxiety disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2016 Order, the Court vacated the April 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the case again for further development in July 2016.  
In a July 2016 rating decision, the Appeals Management Center recharacterized the disability as PTSD with alcohol use disorder and assigned increased evaluations of 50 percent effective August 8, 2012, and 70 percent effective February 22, 2016.  As this action did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remains in appellate status.  See id.


FINDINGS OF FACT

1.  Prior to May 16, 2012, the Veteran's psychiatric disability was productive of symptoms of such severity as to result in functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  From May 16, 2012, to February 21, 2016, the Veteran's psychiatric disability was productive of symptoms of such severity as to result in functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's psychiatric disability has been productive of symptoms of such severity as to result in functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as of February 22, 2016.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected psychiatric disability did not meet the criteria for an initial disability rating in excess of 30 percent prior to May 16, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The Veteran's service-connected psychiatric disability met the criteria for a 50 percent disability rating, but no higher, from May 16, 2012, to February 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The Veteran's service-connected psychiatric disability does not meet the criteria for a disability rating in excess of 70 percent as of February 22, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for a psychiatric disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied in this case.  VA treatment records and lay statements from the Veteran have been associated with the claims file.  Pursuant to the Board's February 2014 remand directive, treatment records from the Randal Air Force Base treatment facility and updated VA treatment records have been obtained and added to the record.  A Report of General Information documents a telephone call wherein the Temple VA Medical Center (VAMC) contact informed the RO that there were no VA treatment records for the Veteran from July 2010 to August 2012.  The Board finds that such action substantially complies with the March 2016 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Veteran availed himself of the opportunity to present testimony at a Board hearing in June 2012, and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual conducting a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran has also been provided with VA examinations in connection with this case, namely in May 2006, July 2010, April 2014, and most recently in February 2016.  The VA medical examination reports listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his service-connected psychiatric disorder.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in February 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The Board acknowledges that the February 2016 Joint Motion includes instruction that the Board obtain an adequate VA examination and supporting opinion wherein the examiner assigns a Global Assessment Functioning (GAF) score and provides an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  At the time of the Joint Motion, the Veteran was in receipt of a 30 percent disability rating for his service-connected psychiatric disorder.  Following consideration of a February 2016 VA examination, which took place days before the Joint Motion and was not considered in that analysis, the RO issued a rating decision in July 2016 that partially granted the Veteran's claim by assigning an increased 50 percent evaluation effective August 8, 2012, and a 70 percent evaluation effective February 22, 2016.  While the February 2016 VA examination did not include the assignment of a GAF score, the Board finds that when comprehensively considering the evidence of record, the evidence is overwhelmingly supportive of the evaluation levels for each of the staged periods assigned in this decision, and remand for a supplemental opinion to assign and address the GAF scores would only result in delay and additional burdens on VA without any reasonable chance of benefitting the Veteran.  

As will be discussed in greater detail below, assignment of disability ratings for mental disorders are to be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  A GAF score represents an assessment of the level of disability at the moment of the examination, and when considering the GAF score assigned at the April 2014 examination along with the examiner's explanation of the interplay between the Veteran's reported symptoms, his testing scores, and presentation at the time of the examination, as well as the various other psychological/mental health treatment records documenting the Veteran's reported symptoms and social and occupational impairment, the Board finds that the overwhelming weight of the evidence is against the assignment of an evaluation higher than the 50 percent currently assigned for the relevant staged period.  

Additionally, as the evidence of record does not demonstrate that the Veteran's symptoms from February 22, 2016, to present are of such severity as to result in total occupational impairment, and the Veteran has not endorsed symptoms comparable to those listed under the 100 percent criteria nor reported that his disability has worsened since the February 2016 VA examination, remanding for a new VA mental health examination to include assignment of a GAF score is highly unlikely to provide evidence supportive of the assignment of an evaluation in excess of the 70 percent disability rating currently assigned from February 2016, to present.  Therefore, remand for such action is therefore found unwarranted and unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

As noted above, service connection was originally granted for anxiety disorder in the September 2006 rating decision that is the subject of this appeal, which assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.130, effective September 1, 2006.  The rating was increased to 30 percent, also effective September 1, 2006, in an August 2010 rating decision.  In a July 2016 rating decision, the disability was recharacterized as PTSD with alcohol use disorder; a 50 percent rating was assigned effective August 8, 2012, and a 70 percent rating was assigned effective February 22, 2016.  The Board must determine whether the Veteran's psychiatric disability should be assigned an initial rating in excess of 30 percent between September 1, 2006, and August 7, 2012; in excess of 50 percent between August 8, 2012, and February 21, 2016; and in excess of 70 percent as of February 22, 2016.  

The Veteran's service-connected psychiatric disorder is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Psychiatric disabilities are rated utilizing the General Rating Formula for Mental Disorders.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent disability rating is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 436.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was first certified to the Board in April 2008; as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-V removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component to be considered in assessing the entire disability picture for the Veteran.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness at the time of the evaluation.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV; see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the appropriate disability rating to be assigned; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the disability rating to be assigned; the evaluation is to be based on all the evidence that bears on occupational and social impairment. Id; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that a preponderance of the evidence demonstrates psychiatric symptoms and functional impairment that approximate the criteria listed for an award of a 30 percent disability rating from the beginning of the appeal period (September 1, 2006) until May 15, 2012.  

At a May 2006 VA psychiatric examination conducted while the Veteran was still enlisted, the Veteran reported trouble falling asleep and disturbed sleep averaging 3-4 hours per night, with nightmares occurring about once every two months.  He further reported the following symptoms: irritability and getting upset easily; poor attention, concentration and memory; depression; impatience and intolerance of others; and feeling hopeless and helpless some days.  Mental examination, however, did not reflect the level of impairment described by the Veteran; he was noted to be cooperative and pleasant with hygiene, appearance, and behavior all appropriate; he was alert and oriented to time, place and person, he was able to perform memory and concentration tasks well, his thought processes were logical and goal directed; and insight, judgment, and impulse control were found to be adequate.  The examiner assigned a GAF score of 65 and opined that the Veteran's symptoms were mild in nature, and further stated that the Veteran was able to work full time without any difficulty, with his symptoms not seeming to cause significant interference in his social, occupational, or other areas of functioning.

VA mental health and Randall Air Force Base medical treatment records documented continued sleep difficulties, high irritability/low patience, depression and low mood ranging in duration from no more than 2-3 days (April 2007 VA psychiatric evaluation) to more than half the days (November 2009 VA mental health consult note). 

At the July 2010 VA examination, the Veteran was noted to have a prescription for clonazepam with good effectiveness.  He continued to report chronic problems with sleep, getting anxious and irritated easily, and having a short temper causing difficulty keeping a relationship and trouble getting along with his boss.  He again endorsed feelings of detachment, not socializing as much, poor concentration and memory, and anger issues, and further endorsed symptoms of PTSD including avoidance symptoms, flashbacks, recurrent memories, and paranoia and avoiding crowds.  The Veteran also described a significant increase in his alcohol use, reportedly to fall asleep and forget memories of Iraq.  Mental examination again did not lend support to some of the Veteran's descriptions as to the severity of his symptoms: the examiner found the Veteran to have a cooperative, friendly, relaxed, and attentive attitude; a normal affect and depressed mood; intact attention and memory; and orientation to person, time and place with unremarkable thought process and content without delusions or hallucinations.  Although the examiner stated that the Veteran had sleep impairment and inappropriate behavior, he further stated that the Veteran reported no panic attacks and was found to have good impulse control without episodes of violence.  It was noted that the Veteran had some anger issues at work.  The examiner assigned a GAF score of 60 for mild PTSD and a GAF score of 50 for alcohol dependence, stating that the effect of the psychiatric disorder on occupational and social functioning was best summarized as signs and symptoms that are transient or mild that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Mental health treatment records from July 2010 to February 2011 also document the Veteran's reports of difficulty concentrating, having no lasting social relationships, generally experiencing increased irritability and anger/impatience with occasional periods when he "gets in a funk for a few days" at a time and is more easily irritated (July 2010 VA mental health note), and feelings of hopelessness/despair described as sometimes getting home and not feeling like doing anything and wondering about the purpose of existence (February 2011 Vet Center intake assessment), but reportedly not manifesting in suicidal ideation.

The severity of the Veteran's symptoms demonstrated prior to May 16, 2012, is found to more closely approximate the level of impairment contemplated by the currently assigned 30 percent disability rating, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The Veteran's described severity of chronic sleep impairment and depressed mood are found to specifically correspond to the symptoms enumerated under the General Formula for Rating Mental Disabilities.  

While the Board acknowledges that the Veteran described difficulty concentrating, impaired concentration was not objectively demonstrated at either VA examination during this period and was not noted as having been observed in any of the Veteran's VA or Randal Air Force Base mental health treatment records.  Further, there is no evidence of record indicating that his described anger, irritability, and decreased patience (which he reported caused trouble getting along with his boss) were of such a severity as to result in occupational impairment with reduced reliability and productivity, prior to May 16, 2012.  

Additionally, such symptoms are not found to equally or more-closely approximate the severity level of the symptoms enumerated as examples under the 50 percent rating criteria, such as flattened affect, circumstantial or circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgement, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships leading to occupational and social impairment with reduced reliability and productivity.  The Board recognizes that evidence dating back to the beginning of the appeal period indicates a tendency to isolate socially and difficulty relating to others, with records starting in October 2010 indicating that the Veteran was unable to maintain social relationships and had no lasting relationships/friends, other than with one son who lives 3-4 hours away with whom he "only gets together now and then," resulting in his only social interactions occurring at work.  Such extensive social impairment has been considered by the Board, but the applicable regulation specifies that a higher disability rating shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board additionally acknowledges that GAF scores during this period ranged from 50 to 65, with the DSM-IV instructing that GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers) and GAF scores ranging from 41 to 50 representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).    Because the symptoms recorded on the VA examination report, both as reported by the Veteran and observed on clinical evaluation, are not found to rise to the level of the referenced "serious" or "moderate" symptoms enumerated by the DSM-IV for these GAF scores, and the evidence demonstrates that he was able to maintain a full time job despite his reports of "trouble getting along with his boss" due to irritability and impatience, the Board concludes that the GAF scores assigned during this period were likely largely due to the Veteran's serious impairment in social functioning.  Regardless, a GAF score represents a piece of evidence to be considered, but which not determinative as to the disability rating to be assigned; the evaluation is to be based on all the evidence that bears on occupational and social impairment.  The Board finds that when considering the totality of the evidence, the severity and manifestations of the Veteran's psychiatric disorder and resulting functional impairment prior to May 16, 2012, more closely align with that contemplated under the 30 percent criteria.

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that a 50 percent evaluation is warranted from May 16, 2012, the date of a VA memorandum notifying the Veteran that he had been placed on a Performance Improvement Plan due to problems with his quality of work.  Another memorandum that has been associated with the claims file, also dated May 16, 2012, notified the Veteran of a denial of a within-grade increase due to a determination that his work performance was at a less than acceptable level of competence.  These represent the earliest evidence of record demonstrating psychiatric symptoms of such severity that they resulted in an overall reduction in reliability and productivity, rather than symptoms causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The work memoranda noted above indicate that the Veteran's symptoms were of such severity as to result in overall reduced reliability and productivity for some portion of the year leading up the assessment; however, the evidence of record does not support assignment of a date prior to May 16, 2012, for the 50 percent evaluation.  Medical records from Randal Air Force Base in March 2012, January 2012 and September 2011 document psychiatric findings of euthymic mood and normal affect, with the September 2011 treatment record also recording the Veteran's report of feeling guilty and suffering from sleep disturbance, with a loss in interest in pleasurable activity.  The 30 percent evaluation assigned prior to May 16, 2012, contemplates such symptoms as chronic sleep impairment, depressed mood, and panic attacks weekly or less often, and other symptoms of comparable severity.  

The Board finds, however, that a disability rating in excess of 50 percent is not warranted in this case from May 16, 2012, to February 21, 2016.  This is so because the evidence between those dates shows psychiatric symptoms resulting in occupational and social impairment with reduced reliability and productivity.  

As noted above, notification letters from May 2012 indicate that the Veteran's quality of work had suffered to such an extent so as not to meet an acceptable level.  At the June 2012 Board hearing, the Veteran described having difficulties in his job with VA, and feeling that his mental condition adversely impacts his performance because he suffers from impaired concentration.  At the April 2014 VA examination, he also reported that his particular job involves reading the files of other Veterans' war experiences which results in him experiencing flashbacks and anxiety.  

During the Board hearing, the Veteran also testified that he had a hyper-startle response.  He described having "anxiety attacks" where his skin tingles and mouth gets dry when people stand behind and startle him, needing to get up and go to the bathroom or get some water to try to calm down.  The Veteran further described an incident a week prior where one of his coworkers came into the hallway suddenly and he grabbed them by the neck, taking a few seconds to realize everything was okay.  While such reaction would appear to correspond to "difficulty in adapting to stressful circumstances" (including work or a worklike setting) listed under the 70 percent criteria, there is no evidence of record indicating that the Veteran was disciplined for such incident, or that the Veteran anytime thereafter had a response to being startled resulting in him laying hands on another person or otherwise behaving inappropriately.  Additionally, the Veteran's description of getting up and going to the bathroom or getting water in order to try to calm down appears to be an appropriate adaptation to such stressful circumstances, and prior to February 2016, treatment notes do not indicate that his described anxiety attacks resulted in the need for regular or extended absences from work or rose to a severity comparable to that contemplated for near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

The file contains an August 2012 VA unscheduled visit treatment note indicating that the Veteran had become very anxious while at work.  He had a history of anxiety/panic attacks, but had been better and was not on mental health medications at the time of the appointment.  It was noted that his particular job has a reputation of being very stressful.  A psychological consult note from the same day indicates referral due to anxiety and panic, and the Veteran reporting that over the past month, he had concerns with depression, anxiety, panic attacks, feeling hyper, memory and concentration problems, decreased motivation, excessive worry, mood swings, anger, feeling on guard, and sleeping difficulty.  When discussing anxiety symptoms, the psychologist noted that panic attacks, nervousness, tremulousness, chronic worries, somatic symptoms, obsessive thoughts, and compulsive rituals were suggested.  Suggested trauma symptoms included reexperiencing the traumatic event though nightmares, intrusive thoughts, flashbacks, hallucinations, avoidance symptoms, emotional numbing, hyper vigilance, startle response, amnestic spells, sense of foreshortened future, and difficulty with anger management.  On mental status examination, the Veteran appeared well-groomed and neat, was cooperative and friendly, with anxious behavior neutral and anxious mood with congruent affect, and speech of an appropriate rate and tone.  The psychologist assigned a GAF score of 45.    

At the April 2014 VA examination, the Veteran reported feeling that he gets easily agitated at work, and noted missing several days from not being able to cope with the stress and agitation.  The Veteran further reported drinking 3-4 beers per day to help him relax and sleep.  He also reported constant anxiety and worry, but stated that he had about one panic attack per month.  He continued to describe a lack of social relationships, isolation tendencies, avoidance of crowds and public places, and limited and impaired sleep.  On mental status evaluation, the Veteran was noted to arrive on time and appeared well groomed.  He maintained normal eye contact and spoke with unpressured, goal-directed speech, with a normal narrative style.  There was no evidence of cognitive impairment, and the Veteran's thought processes were clear and organized, without evidence of delusions or hallucinations.  The examiner assigned a GAF score of 47, and stated that the Veteran's mental health profile did not seem to have worsened since his last examination.

The Veteran has only twice endorsed experiencing suicidal ideation, both at Vet Center appointments in October 2015.  At an appointment with a clinical psychologist at the beginning of the month, the Veteran denied current suicidal ideation, intent, or plan, but reported "having some fleeting thoughts historically about crashing his car but described said thoughts as controllable and not something he would act on."  Also at that appointment, the Veteran reported combat related trauma reactions, sleep difficulties, and chronic depressive symptoms which increase in severity for 2-3 days per month.  Boxes were checked indicating he had relationship and occupational problems, social impairment, and difficulty with activities of daily living.  The Veteran reported trouble initially falling asleep and difficulty falling back asleep if awakened.  Approximately 2 weeks later, the Veteran underwent a mental health consult at the Vet Center, where he again denied suicidal or homicidal ideation/intent/plan.  This time, however, he reported thinking of killing himself in the past, with the last time occurring 1 month prior.  He reported having suicidal ideation with a plan to run his car into a beam on the highway.  The care provider wrote that "he had an intent", but reported sitting quietly and letting it pass.  His alternative description two weeks prior of such thoughts being fleeting and not something he would act on, and his denial of suicidal ideation in numerous other VA treatment and examination reports leads the Board to question the credibility of the second October 2015 report of suicidal intent, and the Board finds that the weight of the evidence indicates that any suicidal ideation experienced by the Veteran was more likely fleeting and infrequent, and not of such severity as is contemplated under the 70 percent criteria for suicidal ideation and other severe symptoms leading to occupational and social impairment with deficiencies in most areas.

While the Board acknowledges the GAF scores of 45 and 47 assigned at the August 2012 VA psychological consult and April 2014 VA examination are described in the DSM-IV as representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), the overall description of the Veteran's symptoms and resulting impairment reflect less severe symptomatology.  It is noted that the August 2012 VA psychological consult took place on the heels of a panic attack, and is the sole instance in which symptoms of hallucinations, amnestic spells, and compulsive rituals are indicated.  No further detail was provided as to these symptoms.  Conversely, the extensive VA treatment notes and examination reports include notations indicating that the Veteran denied hallucinations, and clinical evaluation regularly found memory, concentration, and thought processes to be within normal limits.  The probative value of these GAF scores and the severe symptoms noted by the August 2012 VA psychologist are found to carry limited probative weight, as they are incongruent with the vast majority of treatment records noting less severe psychiatric symptoms and resulting functional impairment.  See Caluza, 7 Vet. App. at 511-12; Madden, 125 F.3d 1447 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").     

While finding that the severity and manifestations of the Veteran's psychiatric symptoms from May 16, 2012, to February 21, 2016, more closely resemble the severity of those examples provided under the criteria for a 50 percent evaluation rather than those described under the 70 percent criteria, the Board also finds that the Veteran's overall resulting level of impairment due to such symptoms is closer to that contemplated by a 50 percent evaluation, occupational and social impairment with reduced reliability and productivity, rather than that for a 70 percent evaluation, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the evidence clearly demonstrates deficiencies in the areas of family and mood, the Veteran's symptoms are not found to result in occupational and social impairment with deficiencies in most areas.  Other than the May 2012 memoranda documenting a denial of promotion and assignment of a performance improvement plan due to failure to meet quality standards, the Veteran has maintained full time employment and denied missing significant time during this time period due to his psychiatric disability, and further denied disciplinary problems at work or being terminated from a job.  Though he described anxiety and concentration difficulties at work resulting from reading about other Veteran's experiences, requiring him to stand up and walk around a bit to clear his head, such functional impact is not found to rise to a level which would accurately be described as "deficiency" in the area of work due to symptoms of a higher severity contemplated under the 70 percent criteria.  The Veteran's reported anxiety attacks following being startled at work, described as feeling like the hairs raising on the back of his neck, his skin tingling, and mouth getting dry and needing to go to the bathroom or get some water in order to calm down, have not been shown to occur with such frequency or to require such an extended absence from his work station as to imperil his employment, and is not found to rise to a level as would result in "deficiency" in the area of work. 

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that a disability rating in excess of 70 percent from February 22, 2016, is not warranted in this case.

The February 22, 2016, VA examination report documents the Veteran's reports of spending his leisure time alone, and continuing to work full time as a VA claims processor, where he meets productivity goals but reportedly continues to struggle due to psychiatric symptoms resulting in him missing 5-10 days of work per 45 day period.  The Veteran reported being on medication for anxiety and drinking cessation, and continued having periodic nightmares about a motor pool which blew up.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks occurring weekly or less, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation.  At the examination, the Veteran was observed to be casually dressed and well groomed, and alert and oriented to person, place, time, and date.  The examiner noted that his speech was fluent, thought processes were logical and coherent, and affect euthymic.  The examiner remarked that the Veteran should be considered an increased but not current imminent risk for suicide, noting that the Veteran had the number for the VA crisis line.  He opined that the Veteran's level of occupational and social impairment would be best summarized as occupational and social impairment with reduced reliability and productivity.

A March 2016 Vet Center social work note indicated that the Veteran continued to struggle with romantic, friend, and family relationships, identifying his need to be controlling in relationships as causing problems.  The Veteran presented dressed casually with okay hygiene, and interacted with the social worker in a cooperative and pleasant manner.  The social worker noted that the Veteran's speech was within normal limits, thought process and content was logical and goal directed, and there was no report or evidence of psychotic symptoms.  The Veteran's insight and judgment were both described as fair and the Veteran denied current suicidal or homicidal ideation.

The Board notes that while the March 2016 Vet Center record represents the most recent treatment record in the claims file, neither the Veteran nor his representative have indicated that more recent records exist and/or might demonstrate more severe symptoms than those described above.  The current evidence of record demonstrates that while the Veteran continues to experience near total social impairment, he retains full time employment.  The Veteran's symptoms are also not found to rise to the severity contemplated under the criteria for a 100 percent rating, as the Veteran has consistently been found to be (by his report and by observation) fully oriented and without significant memory loss, impairment in communication or thought process, and delusions or hallucinations, let alone persistent ones.  While the Veteran endorsed suicidal ideation at the February 2016 VA examination, the examiner provided an opinion that the Veteran was not deemed an imminent suicide risk and there is no indication that he exhibited persistent danger of hurting himself, or others for that matter.  There is also no evidence that the Veteran's psychiatric symptoms ever rose to such a level so as to render him unable to perform activities of daily living such as maintenance of minimal person hygiene.  The Board finds that the February 2016 examiner's opinion carries significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

While the Board acknowledges that the record need not show all or even multiple symptoms listed under the General Rating Formula for Mental Disorders to meet the criteria for a particular rating level, a preponderance of the evidence weighs against a finding that the severity of the Veteran's psychiatric symptoms rise to the level contemplated by those enumerated under the 100 percent criteria, and demonstrates that the Veteran retains full time employment, such that he cannot accurately be stated to suffer total occupational impairment.  Therefore, an evaluation in excess of 70 percent is not found warranted from February 22, 2016, to present.

In sum, the preponderance of the evidence supports the assignment of a 30 percent rating for a psychiatric disorder characterized as anxiety disorder and PTSD with alcohol use disorder between September 1, 2006, and May 15, 2012; a 50 percent rating between May 16, 2012, and February 21, 2016; and a 70 percent rating as of February 22, 2016.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Other Considerations

In reaching the above decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran is currently evaluated under Diagnostic Code 9411, used for rating PTSD utilizing the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  While the record indicates that the Veteran has had diagnoses of PTSD with alcohol dependence disorder and anxiety disorder, NOS, symptoms of each diagnosis would be evaluated under the same General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  To assign a separate rating for the same manifestations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2017).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology throughout the appeal period.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the severity of the Veteran's psychiatric symptoms do not approximate the manifestations and/or level of functional impairment contemplated by the next higher rating during any of the staged rating periods.  Given that the General Rating Formula for Mental Disorders contains examples of the type and severity of symptoms contemplated by the rating criteria, rather than an exclusive list, the Rating Formula is comprehensive and can reasonably be said to contemplate all psychiatric symptoms, as any psychiatric symptoms not specifically enumerated in the criteria may be rated by analogy/reference.   There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has previously been awarded service connection for bilateral plantar fasciitis with pes planus, asthma, lumbar strain with dextroscoliosis, patellofemoral syndrome with degenerative joint disease of the bilateral knees, right hip bursitis, gastroesophageal reflux disease with mild grade A esophagitis with mild gastropathy, right ankle strain, allergic rhinitis, bilateral plantar warts, herpes simplex II, tinnitus, and bilateral hearing loss.  In this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required in order to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence of record demonstrates that the Veteran is currently employed on a full time basis, and there is nothing to indicate that such employment is marginal.  The Veteran has not asserted, and the evidence of record does not otherwise demonstrate that the Veteran may be unable to obtain or maintain substantially gainful employment due to service-connected disability.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised by the record in connection with the Veteran's claim for higher initial disability rating for his service-connected PTSD.
ORDER

An initial rating in excess of 30 percent for a psychiatric disorder characterized as anxiety disorder and PTSD with alcohol use disorder is denied prior to May 16, 2012.

An initial rating of 50 percent, but not greater, is granted for a psychiatric disorder characterized as anxiety disorder and PTSD with alcohol use disorder between May 16, 2012, and February 21, 2016, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 70 percent for a psychiatric disorder characterized as anxiety disorder and PTSD with alcohol use disorder is denied as of February 22, 2016.



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


